          Case 1:21-cr-00215-RC Document 26 Filed 06/09/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
          v.                               ) Criminal Case No: 1:21-CR-00215
                                           )
JOHN STEVEN ANDERSON                       )
                                           )
                                           )
                       Defendant.          )
__________________________________________)

 REPLY TO GOVERNMENT’S OPPOSITION OF DEFENDANT’S ORAL MOTION
TO REMOVE DESIGNATION OF “HIGHLY SENSITIVE” FROM CCTV VIDEO CLIP


       The government has opposed defendant’s Motion to Remove Designation, displacing

their legal burden onto the defendant. The “good cause” burden is on the party seeking the

secrecy of a protective order, not on the party seeking standard evidentiary treatment. See United

States v. Dixon, 355 F. Supp. 3d 1 (D.D.C. 2019). The defendant does not have a “good cause”

burden — that is the government’s burden. Moreover, the protective order drafted by the

government clearly states that the burden of maintaining the protective designations remains on

the government, notwithstanding the entry of the initial protective order.




                                      Relevant protective order provision.


                                                PAGE 1 / 4
            Case 1:21-cr-00215-RC Document 26 Filed 06/09/21 Page 2 of 4




        The government discusses concerns about the dissemination of CCTV footage and yet

fails to address the fact that the government has already used CCTV footage in some Capitol

prosecutions, as outlined in defendant’s Motion, and that the government made CCTV footage

publicly available to Congress and that House impeachment managers publicly disseminated the

CCTV video in the impeachment trial of Donald Trump following the January 6 incident at the

Capitol.1




        The government also entirely ignores and fails to respond to the double standard that it

has been called out on in defendant’s Motion — that the government strategically utilizes the

sensitivity designations as a matter of prosecutorial advantage.



1 See all the evidence presented in Trump’s impeachment trial | The Washington Post (2021). Retrieved 9 June 2021,
from https://www.washingtonpost.com/politics/interactive/2021/evidence-trump-second-impeachment/.

                                                      PAGE 2 / 4
          Case 1:21-cr-00215-RC Document 26 Filed 06/09/21 Page 3 of 4




       And, the government fails to explain why video stills or screen shots from CCTV footage

could be made public but moving images cannot.

       Instead, the government audaciously decided to interpose their judgement as to how the

defense should conduct their pretrial preparations to best suit the interests of the government.

The government’s conduct with respect to this issue is a due process concern for the defense. The

defense, therefore, reminds the government that the due process clause assures “the fairness, and

thus the legitimacy, of our adversary process” and that the Constitution guarantees all criminal

defendants “a meaningful opportunity to present a complete defense.” Kimmelman v. Morrison,

477 U.S. 365 (1986); California v. Trombetta, 467 U.S. 479, 485 (1984). And, a prosecutor’s role

in the justice system includes the duty to ensure that a defendant receive “constitutionally

guaranteed access to evidence." United States v. Valenzuela-Bernal, 458 U.S. 858 (1982). “Taken

together, this group of constitutional privileges delivers exculpatory evidence into the hands of

the accused, thereby protecting the innocent from erroneous conviction and ensuring the integrity

of our criminal justice system.” California v. Trombetta, 467 U.S. 479 (1984). After all,

prosecutors have a special “duty to seek justice, not merely to convict.” Connick v. Thompson,

131 S.Ct. 1350, 1362 (2011).

       In summation, the legal burden is on the government to maintain sensitivity designation

on contested materials. The government has failed to meet its burden and has failed to address its

double standards in sensitivity designations. Defendant’s Motion should be granted for all of the

reasons stated in his Motion and this Reply.




                                               PAGE 3 / 4
           Case 1:21-cr-00215-RC Document 26 Filed 06/09/21 Page 4 of 4




                                               Respectfully submitted,
                                               By Counsel:

                                               /s/

                                               Marina Medvin, Esq.
                                               Counsel for John Anderson
                                               MEDVIN LAW PLC
                                               916 Prince Street
                                               Alexandria, Virginia 22314
                                               Tel: 888.886.4127
                                               Email: contact@medvinlaw.com



                         CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on June 9, 2021, I will electronically file the foregoing with the Clerk
of the Court for the United States District Court for the District of Columbia by using the CM/
ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                               /s/

                                               Marina Medvin, Esq.




                                                PAGE 4 / 4
